NITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------X
                                                              :
 JOHN COTTAM,                                                 :
                                              Plaintiff,      :
                                                              :    16 Civ. 4584 (LGS)
                            v.                                :
                                                              :   OPINION AND ORDER
 GLOBAL EMERGING CAPITAL GROUP,                               :
 LLC, et al.,                                                 :
                                              Defendants. :
                                                              :
 ------------------------------------------------------------ X

LORNA G. SCHOFIELD, District Judge:

         Plaintiff John Cottam commenced this action against 6D Global Technologies, Inc., 6D

Acquisitions, Inc. (“6D Acquisitions”) and Tejune Kang (collectively, “Defendants”), 1 alleging

breach of contract and violation of Section 10(b) of the Exchange Act, 15 U.S.C. § 78j(b), and

Rule 10b-5. The parties filed cross-motions for summary judgment, and Defendants move for

default judgment on their Counterclaims for mutual mistake and unilateral mistake. For the

reasons stated below, Plaintiff’s motion for summary judgment on the breach of contract claim is

granted as to liability against Defendants 6D Global Techologies, Inc. and 6D Acquisitions,

denied as to damages and denied as to Defendants’ affirmative defense of waiver. Defendants’

motion for summary judgment is granted as to Plaintiff’s claim under Section 10(b) of the

Exchange Act and Rule 10b-5, granted as to Plaintiffs’ claims against Tejune Kang, and denied

as to Plaintiff’s breach of contract claim against the remaining Defendants. Defendants’ motion

for default is also denied, and Defendants’ Counterclaims are dismissed.




1
    Additional Defendants have since been dismissed.
I.      BACKGROUND

        A.      The Contract

        The following facts are taken from the parties’ submissions and are undisputed.2 In brief,

on June 13, 2014, CleanTech Innovations, Inc. (“CleanTech”) entered into an Agreement and

Plan of Share Exchange with Initial Koncepts, Inc. d/b/a Six Dimensions (“Six Dimensions”)

and its shareholder, Chairman of the Board and Chief Executive Officer, Defendant Tejune

Kang, which would effect, in substance, the acquisition of Six Dimensions by CleanTech (the

“Merger Agreement”). Pursuant to the Merger Agreement, among other things, CleanTech

would (1) change its name to 6D Global Technologies, Inc.; (2) acquire all of the shares of Six

Dimensions in exchange for 50% of CleanTech’s shares (the “Share Exchange”), with the result

that Six Dimensions would become a wholly-owned subsidiary of CleanTech; and (3) engage in

a private placement equity offering (the “Offering”) of 6D Acquisitions shares to finance in part

the acquisition of Six Dimensions.

        On September 18, 2014, Plaintiff signed and entered into a Subscription Agreement (the

“Subscription Agreement”) to participate in the Offering. Pursuant to the Subscription

Agreement, Plaintiff purchased shares of 6D Acquisitions’ common stock, where 6D

Acquisitions was “a special purpose vehicle formed for the purpose of investing in the

reorganized entity following [the Share Exchange]”.3 The Subscription Agreement itself was a

contract between Plaintiff and 6D Acquisitions, and was signed on behalf of 6D Acquisitions by



2
  Plaintiff denies many facts in Defendant’s Rule 56.1 statement as “not material.” Where
Plaintiff denies the materiality of a fact rather than a fact itself, and where the at-issue fact is
supported by additional evidence in the record, the facts are accepted as undisputed.
3
  The Subscription Agreement defines the Exchange both as the “Share Exchange” and as the
“Exchange.”
                                                   2
Defendant Tejune Kang, Chief Executive Officer.

       Through the Share Exchange, per the Subscription Agreement, “CleanTech will issue

266,787,609 shares of its common stock, equal to approximately fifty percent (50%) of its

outstanding shares of common stock, to the shareholders of [Six Dimensions] in exchange for all

of the outstanding shares of [Six Dimensions] . . . , thereby rendering [Six Dimensions] a wholly-

owned subsidiary of CleanTech . . . .” Dkt. No. 249-4 at 2. This provision is also included in the

related Merger Agreement which was publicly filed as an exhibit to a Form 8-K by CleanTech

on June 16, 2014. See Expert Report of Winthrop Gardner Minot (the “Minot Report”), Exhibit

C, Ex. 10.1 at 2 (“WHEREAS, the Parties desire that [CleanTech] acquire all of the [Six

Dimensions] Shares from the [Six Dimensions] Holder in exchange for 266,787,609 newly

issued shares of [CleanTech’s] Common Stock equal to approximately fifty percent (50%) of

[Six Dimensions’] issued and outstanding common stock following the Reorganization . . .”)

       The Subscription Agreement further provides that:

       WHEREAS, prior to or simultaneous with the closing of the [Share Exchange],
       and as a condition thereto, CleanTech shall have (i) obtained shareholder approval
       to amend its Articles of Incorporation to: (A) increase its authorized common
       stock to 1,200,000,000 shares, par value $0.0000001 per share, (B) change the
       name of the company to "6D Global Technologies, Inc." and (C) authorize the
       conversion of the company into a corporation organized under the laws of the
       State of Delaware; (ii) obtained approval by NASDAQ of the listing of the
       company's common stock on the NASDAQ Capital Market . . .
Dkt. No. 249-4 at 2. The Subscription Agreement also provides that “[u]pon raising the

Maximum Offering of $5.1 million, CleanTech will be capitalized” as laid out in the following

capital table (the “Cap Table”):

        266,787,609 shares     Exchange Shares issued to 6D
        242,534,190 shares     Exchange Shares issued to NYGG Asia post-conversion
        7,253,419 shares       Public Shares post-cancellation of 17,729,403 shares
        17,000,000 shares      Investors in Offering (assuming $5,100,000 maximum)
                               Placement Agent’s 15% equity fee (5-year Warrants, assuming
        2,550,000 shares       $5,100,000 maximum offering is completed)

                                                3
        536,125,218 shares      Total Issued and Outstanding (including Warrants)

Dkt. No. 249-4 at 2.

       In the section of the Subscription Agreement defining the Offering, the Subscription

Agreement states that the Offering is:

       [F]or the purchase of subscription units (the “Units”), each Unit to consist of fifty
       thousand (50,000) shares of [6D Acquisitions] common stock, par value $0.001
       per share (the “Common Stock”). The purchase price for each Unit shall be
       fifteen thousand dollars ($15,000) . . . Immediately upon the closing and
       effectiveness of the [Share Exchange], each share of Common Stock underlying
       the Units purchased herein shall be automatically converted on a 1:1 basis into
       shares of [6D Global Technologies, Inc.’s] NASDAQ listed common stock (the
       “Financing Security Exchange”), such shares shall be distributed to the
       Subscribers herein and [6D Acquisitions] shall subsequently be dissolved.
Dkt. No. 249-4 at 3. This conversion ratio is repeated in a whereas clause: “upon completion of

the Offering and immediately upon the closing of the [Share Exchange], all of [6D

Acquisitions’] common stock underlying the Units . . . offered hereby will be automatically

exchanged into shares of [6D Global Technologies, Inc.] on a 1:1 basis.” Dkt. No. 249-4 at 3.

       The Subscription Agreement further provides that “it shall be a condition of the closing

of the [Share Exchange] that [6D Acquisitions] complete the Offering” and “in the event the

[Share Exchange] is not consummated, all subscriptions shall be returned to the subscribers

herein without interest, deduction or offset[,]” Dkt. No. 249-4 at 3, and also that “[t]he closing of

the Offering and the transactions contemplated hereby are conditioned upon the closing of the

[Share Exchange] and the transactions and conditions contemplated thereby” and “[i]n the event

the Minimum Offering amount is not received . . . all subscriptions shall be returned to the

Subscribers without interest, deduction or offset.” Dkt. No. 249-4 at § 3. The Subscription

Agreement also states that, “upon completion of the Offering, the [Share Exchange] and the

Financing Exchange, [6D Global Technologies, Inc.] may undergo a reverse-split of its then-

outstanding common stock at [6D Acquisitions’] sole discretion.” Dkt. No. 249-4 at 3.

                                                  4
       Finally, the Subscription Agreement contains a section titled “Risks Related to Investing

in the Units,” which provides that “CleanTech’s most recent annual report on Form 10-K, as

updated or supplemented by subsequent quarterly reports on Form 10-Q and current reports on

Form 8-K to the extent filed” are “incorporated here by reference” and that “[t]he Subscriber

represents and warrants that he or she has carefully considered and reviewed all the information

contained within the reports CleanTech’s files [sic] with the [Securities and Exchange]

Commission” (the “SEC”). Dkt. No. 249-4 at 9-10. The transactions contemplated by the

Subscription Agreement were executed on September 29, 2014.

       Although the Subscription Agreement was signed by Plaintiff on September 18, 2014,

and was executed on September 29, 2014, the “Confidential Subscription Documents” packet

including the Subscription Agreement is dated June 17, 2014. The cover page states, “Please

deliver the completed documents . . . no later than June 30, 2014. . . . The offering period may be

extended by [6D Acquisitions] . . . to a date not later than September 30, 2014.”

       B.      The Reverse Stock Splits

       On July 14, 2014, CleanTech effected a one-for-three reverse stock split (first made

public on July 3, 2014 in an 8-K filing with the SEC). This reverse stock split occurred after

CleanTech received 4 a written notification from NASDAQ that “it had failed to comply with

NASDAQ Listing Rule 5550(a)(2) . . . because the closing bid price per share of its common

stock was below the $1.00 minimum bid price for continued listing of its common stock.” After

CleanTech’s share price temporarily achieved a $1.00 closing bid price, the share price again

dropped and NASDAQ issued a delisting determination. CleanTech appealed the delisting, and




4
 CleanTech received the notification on July 24, 2013. The reverse stock split occurred after
CleanTech received two extensions to its deadline to regain compliance.
                                                 5
NASDAQ determined to maintain the listing subject to CleanTech’s executing the Merger

Agreement with Six Dimensions, and 6D Global Technologies, Inc.’s meeting the listing

standards. CleanTech then underwent a one-for-2.3 reverse-stock split on September 25, 2014

(made public in anticipation on September 16, 2014, in an 8-K filing). These reverse stock splits

reduced the number of total shares outstanding in CleanTech by a factor of 6.9, as a result of

which the Cap Table and the number of shares to be issued in the Share Exchange in the

Subscription Agreement were inaccurate at the time the Subscription Agreement was signed and

the contemplated transactions were executed.

       C.      The Investment

       Plaintiff invested $870,000. As the Subscription Agreement provides that an investor

could purchase one Unit of stock, equal to fifty thousand shares, for $15,000, an investment of

$870,000 under that language purchased fifty-eight Units, or 2,900,000 shares of stock in 6D

Global Technologies, Inc. (following the conversion of the shares at a 1:1 ratio). Thirty-three

other investors also participated in the Offering under the same Subscription Agreement,

investing a total -- along with Plaintiff -- of approximately $4.6 million. A month after he made

his investment, Plaintiff was sent an account statement representing that he had received 420,290

shares5 of 6D Global Technologies, Inc. Plaintiff became aware that he had received only

420,290 shares of restricted 6D Global Technologies, Inc. no later than April 2015. Plaintiff sold

his shares in August 2015 for $940,000, making a $70,000 profit on his initial investment.




5
 420,290 is equal to 2,900,000 divided by 6.9, i.e., Defendants reduced the number of shares
provided to Plaintiff proportionately to the reduction in total shares caused by the reverse stock
splits.
                                                 6
       D.      Procedural History

       Plaintiff commenced this action on June 16, 2016, alleging that Defendants breached the

Subscription Agreement by failing to provide him with 2,900,000 shares of 6D Global

Technologies, Inc. common stock, and that Defendants committed securities fraud by

misrepresenting the number of shares of 6D Global Technologies, Inc. he was entitled to receive,

failing to disclose the reverse stock splits of CleanTech and misrepresenting that the 6D Global

Technologies, Inc. shares would be freely tradeable. Defendants’ motion to dismiss was denied

in an Order issued by Judge Richard Sullivan, then assigned to the case. The Order further stated

that “the Court finds the contract at issue in this case to be unambiguous and that Plaintiff is

likely to succeed on his breach of contract claim.”

       Defendants subsequently filed an Answer and Counterclaims of mutual and unilateral

mistake on July 29, 2017, amended on August 24, 2017. The parties now cross-move for

summary judgment on both remaining claims -- breach of contract and federal securities fraud.

Defendants move for default judgment on their Counterclaims.

II.    LEGAL STANDARD

       When parties cross-move for summary judgment, the Court analyzes the motions

separately, “in each case construing the evidence in the light most favorable to the non-moving

party.” Wandering Dago, Inc. v. Destito, 879 F.3d 20, 30 (2d Cir. 2018). Summary judgment is

appropriate where the record establishes that “there is no genuine dispute as to any material fact

and the movant is entitled to judgment as a matter of law.” FED. R. CIV. P. 56(a). “A genuine

issue of material fact exists if ‘the evidence is such that a reasonable jury could return a verdict

for the nonmoving party.’” Nick’s Garage, Inc. v. Progressive Cas. Ins. Co., 875 F.3d 107, 113

(2d Cir. 2017) (quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986)). When the



                                                  7
movant has properly supported its motion with evidentiary materials, the opposing party must

establish a genuine issue of fact by “citing to particular parts of materials in the record.” FED. R.

CIV. P. 56(c)(1)(A). “[A] party may not rely on mere speculation or conjecture as to the true

nature of the facts to overcome a motion for summary judgment.” Hicks v. Baines, 593 F.3d

159, 166 (2d Cir. 2010) (internal quotation marks omitted and alteration in original).

III.    DISCUSSION

        A.      Breach of Contract

                1.      Standard

        “Under New York law, a breach of contract claim requires proof of (1) an agreement, (2)

adequate performance by the plaintiff, (3) breach by the defendant, and (4) damages.” 6 Fischer

& Mandell, LLP v. Citibank, N.A., 632 F.3d 793, 799 (2d Cir. 2011); accord Mergers &

Acquisition Servs., Inc. v. Eli Glob., LLC, No. 15 Civ 3723, 2017 WL 1157132, at *6 (S.D.N.Y.

Mar. 27, 2017). Under ordinary principles of contract construction, “a written agreement that is

complete, clear and unambiguous on its face must be enforced according to the plain meaning of

its terms.” Cooperatieve Centrale Raiffeisen-Boerenleenbank, B.A. v. Navarro, 36 N.E.3d 80, 85

(N.Y. 2015); accord Marin v. Constitution Realty, LLC, 71 N.E.3d 530, 533-34 (N.Y. 2017)

(“[A]greements are construed in accord with the parties’ intent. . . . The best evidence of that

intent is the parties’ writing.” (internal citation omitted)).



6
  New York law applies in this case because the Subscription Agreement provides that it is
governed by New York law and because the parties assume that New York law applies. “A
federal court sitting in diversity or adjudicating state law claims that are pendent to a federal
claim must apply the choice of law rules of the forum state.” Rogers v. Grimaldi, 875 F.2d 994,
1002 (2d Cir. 1989); accord Berlin v. Jetblue Airways Corp., No. 18 Civ. 1545, 2020 WL
502629, at *8 (E.D.N.Y. Jan. 30, 2020). “New York choice-of-law rules also ‘require[ ] the
court to honor the parties’ choice [of law provision] insofar as matters of substance are
concerned, so long as fundamental policies of New York law are not thereby violated.’” Bank of
New York v. Yugoimport, 745 F.3d 599, 609 (2d Cir. 2014) (alteration in original).
                                                    8
        “The threshold question in a dispute over the meaning of a contract is whether the

contract terms are ambiguous,” Revson v. Cinque & Cinque, P.C., 221 F.3d 59, 66 (2d Cir. 2000)

(construing New York law); accord In re Motors Liquidation Co., 578 F. App’x 43, 44 (2d Cir.

2014) (summary order) (construing New York law), which “is an issue of law for the courts to

decide.” Marin, 71 N.E.3d at 534 (quotation marks omitted). “A contract is unambiguous if the

language it uses has ‘a definite and precise meaning, unattended by danger of misconception in

the purport of the [agreement] itself, and concerning which there is no reasonable basis for a

difference of opinion.’” Williams v. Town of Carmel, 106 N.Y.S.3d 333, 335 (2d Dep’t 2019)

(quoting Greenfield v. Philles Records, Inc., 780 N.E.2d 166, 170 (N.Y. 2002)). “[C]lear

contractual language does not become ambiguous simply because the parties to the litigation

argue different interpretations.” Riverside S. Planning Corp. v. CRP/Extell Riverside, L.P., 869

N.Y.S.2d 511, 517 (1st Dep’t 2008), aff'd, 920 N.E.2d 359 (N.Y. 2009); accord JA Apparel

Corp. v. Abboud, 568 F.3d 390, 396 (2d Cir. 2009).

        Here, the parties do not dispute the existence of the Subscription Agreement or that

Plaintiff adequately performed. The two elements at issue are breach and damages.

                2.     Breach by the Defendant

        The Court grants summary judgment to Plaintiff on the issue of breach because the

Subscription Agreement is unambiguous, Defendants’ Counterclaims seeking reformation of the

contract fail on the merits, and Defendants raise no other applicable defenses or disputed issues

of material fact.

                       a)     The Contract is Unambiguous

        Judge Sullivan held in denying Defendants’ motion to dismiss, that “the Court finds the

contract at issue in this case to be unambiguous.” The law of the case doctrine “commands that


                                                 9
when a court has ruled on an issue, that decision should generally be adhered to by that court in

subsequent stages in the same case unless cogent and compelling reasons militate otherwise.”

Johnson v. United States, 623 F.3d 41, 43 n.4 (2d Cir. 2010). “‘Cogent and compelling’ reasons

generally fall into three categories: (1) an intervening change of controlling law, (2) the

availability of new evidence, or (3) the need to correct a clear error or prevent manifest

injustice.” Ezra v. Bristol-Myers Squibb Co., 784 F. App’x 48, 50 (2d Cir. 2019) (summary

order) (citing United States v. Quintieri, 306 F.3d 1217, 1225 (2d Cir. 2002)). “Ultimately,

however, the ‘doctrine is admittedly discretionary and does not limit a court’s power to

reconsider its own decisions prior to final judgment.’” Id. (quoting Virgin Atl. Airways v. Nat’l

Mediation Bd., 956 F.2d 1245, 1255 (2d Cir. 1992)).

       Judge Sullivan’s decision was not made in clear error, nor is there any other reason to

revisit his decision. The Subscription Agreement provides for Plaintiff’s purchase of

subscription Units, each of which consists of fifty thousand shares of 6D Acquisitions common

stock and which, following the Share Exchange, would be “automatically converted on a 1:1

basis into shares of [6D Global Technologies, Inc.’s] NASDAQ listed common stock . . . [and]

distributed to the Subscribers herein . . . .” The ratio of exchange is stated earlier in the

Subscription Agreement as well: “upon completion of the Offering and immediately upon the

closing of the [Share Exchange], all of [6D Acquisitions’] common stock underlying the Units . .

. offered hereby will be automatically exchanged into shares of [6D Global Technologies, Inc.]

on a 1:1 basis.” This language “has ‘a definite and precise meaning, unattended by danger of

misconception in the purport of the [agreement] itself, and concerning which there is no

reasonable basis for a difference of opinion.’” Williams, 106 N.Y.S.3d at 335.




                                                  10
       Defendants argue that to interpret the Subscription Agreement as an agreement that

Plaintiff’s shares would be exchanged on a 1:1 basis would lead to absurd results and render

other provisions of the Subscription Agreement meaningless. Defendants’ argument is as

follows: the number of shares in existence at the time the Subscription Agreement was drafted

was 6.9 times more than the number of shares in existence after the contemplated transactions

were executed on September 29, 2014 due to the two reverse splits. The Subscription

Agreement therefore contained errors, including the number of shares to be issued in the Share

Exchange -- see Dkt. No. 249-4 at 2 (“CleanTech will issue 266,787,609 shares of its common

stock, equal to approximately fifty percent (50%) of its outstanding shares of common stock, to

the shareholders of 6D in exchange for all of the outstanding shares of 6D,”) -- and the numbers

included in the Cap Table, detailing how CleanTech “will be capitalized” “[u][pon raising the

Maximum Offering of $5.1 million,” see Dkt. No. 249-4 at 2. Because there were significantly

fewer shares in existence at the time of execution than contemplated in the Subscription

Agreement, it would be unreasonable to give Plaintiff -- and each of the thirty-three other

similarly-situated investors under the Subscription Agreement -- one share in 6D Global

Technologies, Inc. for every one share purchased in the Offering; to do so would have flooded

the market with many millions of shares, causing the market value of 6D Global Technologies,

Inc. to drop. The parties’ intent should therefore be gleaned from the Cap Table, which

contemplates that 17,000,000 shares (or 3.15% of the then-existing shares) would be apportioned

to subscribers like Plaintiff, and the Court should interpret the Subscription Agreement to

allocate to Plaintiff shares in accordance with the percentage contemplated in the Cap Table

rather than according to the 1:1 ratio. According to Defendants, since the number of CleanTech




                                                11
shares was reduced by 6.9, Plaintiff therefore should receive 6.9 times fewer shares in 6D Global

Technologies, Inc. than he purchased in the Offering to maintain this proportion.

        Defendants’ argument is unpersuasive. Extrinsic evidence regarding intervening events

that may have changed the eventual impact of the Subscription Agreement is not appropriately

considered in interpreting an unambiguous contract. See Reiss v. Fin. Performance Corp., 97

N.Y.2d 195, 199–200, 764 N.E.2d 958 (2001) (“An omission or mistake in a contract does not

constitute an ambiguity [and] . . . the question of whether an ambiguity exists must be

ascertained from the face of an agreement without regard to extrinsic evidence.” (alteration in

original)). Courts are not free to disregard unambiguous language in a contract in favor of their

own familiar notions of economic efficiency. See Global Reinsurance Corporation of America

v. Century Indemnity Company, 30 N.Y.3d 508, 519, 91 N.E.3d 1186 (2017) (“The foregoing

principles [of contract interpretation] do not permit a court to disregard the precise terminology

that the parties used and simply assume [a different meaning], based on its own familiar notions

of economic efficiency . . . .”).

        Defendants fail to identify any ambiguous language in the Subscription Agreement. That

the Subscription Agreement contemplates, in error, without further discussion and in a whereas

provision, a capitalization whereby a certain number of the existing shares would go to

Subscribers like Plaintiff is not sufficient to create ambiguity where the operative clause

providing the conversion ratio is unambiguous. See Abraham Zion Corp. v. Lebow, 761 F.2d 93,

103 (2d Cir. 1985) (“Although a statement in a ‘whereas’ clause may be useful in interpreting an

ambiguous operative clause in a contract, ‘it cannot create any right beyond those arising from

the operative terms of the document.”) (construing New York law); accord New York Univ. v.

Galderma Labs., Inc., 689 F. App'x 15, 16 (2d Cir. 2017) (summary order) (“Any argument with



                                                 12
respect to the ‘whereas’ statement . . . is unavailing where, as here, the operative definition . . . is

not ambiguous.”) (construing New York law).

        Although the logic of Defendants’ argument is clear, ultimately, no language in the

Subscription Agreement indicates the parties’ mutual intent for Plaintiff to receive a proportion

of 6D Global Technologies, Inc.’s shares based on the number of shares in existence at the time

of the Share Exchange, and the Court cannot imply such intent whole-cloth and disregard the

clear language dictating a 1:1 conversion ratio. 7 The very nature of a ratio creates a clear

conversion methodology independent of the number of shares converted. “Under New York law

. . . a fundamental objective of contract interpretation is to give effect to the expressed intention

of the parties.” Matter of MPM Silicones, L.L.C., 874 F.3d 787, 795 (2d Cir. 2017) (emphasis

added). “[C]ourts may not by construction add or excise terms, nor distort the meaning of those

used and thereby make a new contract for the parties under the guise of interpreting the writing.”

Reiss, 97 N.Y.2d at 199 (quotation marks omitted); accord Macy's Inc. v. Martha Stewart Living

Omnimedia, Inc., 6 N.Y.S.3d 7, 12 (1st Dep’t 2015) (“A court should ‘not write into a contract

conditions the parties did not include by adding or excising terms under the guise of construction

. . . .’”). “[T]he Court of Appeals has set a high bar for declaring a contract absurd.” Warberg

Opportunistic Trading Fund, L.P. v. GeoResources, Inc., 973 N.Y.S.2d 187, 192 (1st Dep’t

2013). While it may have been unwise for Defendants to effect the reverse splits before the

execution of the Offering, or for Defendants not to address that possibility in the Subscription



7
  The Subscription Agreement does include a clause contemplating that 6D Global Technologies,
Inc. may undergo a reverse-split after the execution of the contemplated transactions, see Dkt.
No. 249-4 at 3 (“WHEREAS, upon completion of the Offering, the Share Exchange and the
Financing Exchange, 6DT may undergo a reverse-split of its then-outstanding common stock at
the Company’s sole discretion.”), and a clause contemplating that 6D Acquisitions “may issue
additional equity shares to fund 6D’s operational requirements which would dilute [Plaintiff’s]
share ownership,” see Dkt. No. 249-4 at 9. Neither of these supports Defendants’ argument.
                                                   13
Agreement, “that, by itself, does not render the result here absurd.” Jade Realty LLC v.

Citigroup Commercial Mortg. Tr. 2005-EMG, 980 N.E.2d 945, 947 (N.Y. 2012) (“To be sure,

Jade's interpretation of the note results in a potentially lower prepayment premium in the first six

years, instead of the potentially lower prepayment premiums in the seventh through tenth years.

While these terms might be ‘novel or unconventional,’ that, by itself, does not render the result

here absurd.”).

       Defendants do not identify new evidence or an intervening change in the controlling law,

and their cited cases are inapposite. See Postlewaite v. McGraw-Hill, Inc., 411 F.3d 63, 68-9 (2d

Cir. 2005) (declining to interpret a publishing contract and related software agreement to require

royalties for the transfer of a right to a program that serves as a potential medium for distribution

of the at-issue work because “[i]f this nexus between the agreements were interpreted to mandate

a royalty in the production context, the authors would have a claim to royalties at two stages of

the distribution chain—one at production and a second at the sale of copies of the Work”);

Mineola Garden City Co. v. Bank of Am., 49 F. Supp. 3d 283, 288 (E.D.N.Y. 2014) (declining to

interpret an arbitration provision literally where such interpretation would permit either party to

easily avoid arbitration); Greenwich Capital Fin. Prod., Inc. v. Negrin, 74 A.D.3d 413, 416, 903

N.Y.S.2d 346 (1st Dep’t 2010) (interpreting the word “and” as separating two distinct categories

rather than as creating a conjunctive clause because the latter could lead to the absurd result

where the first clause was meaningless). The Subscription Agreement, “on its face is [not]

reasonably susceptible of more than one interpretation.” Chimart Assocs. v. Paul, 489 N.E.2d

231, 233 (N.Y. 1986). Accordingly, the Subscription Agreement is not ambiguous. This Court

adheres to Judge Sullivan’s holding.




                                                 14
                       b) Defendants’ Motion for Default Judgment on the Counterclaims

       Defendants bring two Counterclaims, purportedly for mutual mistake and for unilateral

mistake. Although these doctrines are typically expressed as affirmative defenses, because

Defendants pleaded them as counterclaims, they are considered to be claims in this opinion.

Regardless of nomenclature and as discussed below, the purported Counterclaims do not entitle

Defendants to a default judgment, and they are dismissed on the merits.

       On the issue of default, Plaintiff failed to file an Answer responding to the Counterclaims

after his motion to dismiss was denied. On that basis, Defendants move for default. The motion

is denied. First, the motion fails to comply with Rule 55, as Defendants have not obtained a

certificate of default against Plaintiff. See FED. R. CIV. P. 5(A); Southern District of New York,

Local Rule 55.1. This alone has been held to warrant a denial of a motion for default judgment.

See, e.g., MWH Int’l, Inc. v. Inversora Murten, S.A., No. 1:11 Civ. 2444, 2015 WL 728097, at *2

(S.D.N.Y. Feb. 11, 2015).

       Plaintiff also has been actively litigating this case since 2016, and Defendants are not

prejudiced by Plaintiff’s failure to answer the Counterclaims. As it is “well established that

default judgments are disfavored [and a] clear preference exists for cases to be adjudicated on the

merits,” Pecarsky v. Galaxiworld.com Ltd., 249 F.3d 167, 174 (2d Cir. 2001); accord Nolan v.

Primagency, Inc., 344 F. App’x 693, 695 (2d Cir. 2009) (summary order), the Court declines to

decide this case against an active litigant on a procedural technicality that would foreclose

litigating the merits of Plaintiff’s breach of contract claim. See Enron Oil Corp. v. Diakuhara,

10 F.3d 90, 95 (2d Cir. 1993) (“The dispositions of motions for entries of defaults and default

judgments and relief from the same under Rule 55(c) are left to the sound discretion of a district

court because it is in the best position to assess the individual circumstances of a given case and

to evaluate the credibility and good faith of the parties.”); Inversora Murten, S.A., 2015 WL
                                                 15
728097, at *2 (declining to grant default judgment where actively litigating defendants did not

answer an interpleader complaint).

                        c) Defendants’ Motion for Summary Judgment on the Counterclaims

        Even where a contract is unambiguous, “[i]n the proper circumstances, mutual mistake or

fraud may furnish the basis for reforming a written agreement.” Chimart Assocs., 489 N.E.2d at

233. Because the Counterclaims fail as a matter of law, Defendant’s motion for summary

judgment as to the Counterclaims is denied.

                                (1)     Unilateral Mistake

        “[I]n the case of unilateral mistake, it must be alleged that one party to the agreement

fraudulently misled the other, and that the subsequent writing does not express the intended

agreement.” Greater New York Mut. Ins. Co. v. United States Underwriters Ins. Co., 827

N.Y.S.2d 147, 149 (1st Dep’t 2007); accord Ivory Dev., LLC v. Roe, 25 N.Y.S.3d 686, 691 (3d

Dep’t 2016) (“A unilateral mistake provides grounds for reformation of a contract only when

coupled with fraud . . . .”); Barclay Arms, Inc. v. Barclay Arms Assocs., 540 N.E.2d 707, 708-09

(N.Y. 1989) (“A bare claim of unilateral mistake by plaintiff, unsupported by legally sufficient

allegations of fraud on the part of defendants, does not state a cause of action for reformation. . .

The complaint did not allege the essential elements of a fraud claim, misrepresentation of a

material fact, falsity, scienter and deception.”). 8


8
  Defendants argue that that Defendants need not establish fraud on the part of Plaintiff, citing
Nash v. Kornblum, 186 N.E.2d 551 (N.Y. 1962), in which the Court of Appeals found it was
“unnecessary for the plaintiff to establish fraud on the part of the defendant. Perhaps reformation
could have been predicated upon a unilateral mistake on one side and deceptive conduct on the
other side which tended to obscure the true agreement.” Id. at 554. This argument is
unpersuasive. The court in Nash was applying that rule to different circumstances; there,
plaintiff’s employee made a small scrivener’s mistake in the placement of a decimal in a
contract, resulting in an overpayment by plaintiff to defendant, which defendant refused to
reimburse. Id. Significantly, the court held, that “'[w]here there is no mistake about the
                                                   16
       “Under New York law, to state a claim for fraud a [party] must demonstrate: (1) a

misrepresentation or omission of material fact; (2) which the [opposing party] knew to be false;

(3) which the [opposing party] made with the intention of inducing reliance; (4) upon which the

[party] reasonably relied; and (5) which caused injury to the [party].” Wynn v. AC Rochester,

273 F.3d 153, 156 (2d Cir. 2001); accord Travelers Indem. Co. of Illinois v. CDL Hotels USA,

Inc., 322 F. Supp. 2d 482, 498 (S.D.N.Y. 2004) (applying this standard to a claim of unilateral

mistake); Pilkington N. Am., Inc. v. Mitsui Sumitomo Ins. Co. of Am., No. 18 Civ. 8152, 2019

WL 5595042, at *15 (S.D.N.Y. Oct. 30, 2019) (same). “A party seeking reformation of a

contract by reason of mistake must establish, with clear and convincing evidence, that the

contract was executed under mutual mistake or a unilateral mistake induced by the other party's

fraudulent misrepresentation . . . .” Yakobowicz v. Yakobowicz, 37 N.Y.S.3d 560, 561 (2d Dep’t

2016); accord Tompkins Fin. Corp. v. John M. Floyd & Assocs., Inc., 41 N.Y.S.3d 577, 582 (3d

Dep’t 2016) (same).

       The Counterclaim alleges that Plaintiff was aware of the reverse stock splits at the time

he made his investment and that he acted “with deception and opportunistically” by failing to

make any objection to the number of shares he received following the executed transactions until

after he had sold his shares at a profit. These facts, even if proven, are insufficient to establish

fraud on the part of Plaintiff. Even accepting arguendo that Plaintiff was aware of the reverse

stock splits at the time that he signed the Subscription Agreement and therefore that the clauses

setting forth the conversion ratio were unreasonable, his failure to raise the issue until after he



agreement, and the only mistake alleged is in the reduction of that agreement to writing, such
mistake of the scrivener, or of either party, no matter how it occurred, may be corrected.” Id. at
553. The court further noted that “[t]his is not a case where the plaintiff unilaterally and
mistakenly [drafted the contract] and defendant, without a duty to speak and absent fraud, agreed
to the proposal.” Id.
                                                  17
sold his shares does not constitute fraudulent inducement. See Mooney v. Manhattan

Occupational, Physical & Speech Therapies, PLLC, 89 N.Y.S.3d 707, 710-11 (2d Dep’t 2018)

(“The plaintiff provided no evidence in support of her claim of fraudulent inducement based on

opposing counsel's failure to inform the plaintiff's counsel that the stipulation was not limited

and/or did not reserve her rights. Even if opposing counsel was aware of the mistake, he owed

no duty to disclose it to his adversary.”); Barclay Arms, Inc., 540 N.E.2d at 709 (affirming

dismissal of claim of unilateral mistake as not stating a cause of action for reformation where

“plaintiff merely alleged that defendant committed fraud in concealing knowledge of a

‘loophole’ in the contract” but “did not allege the essential elements of a fraud claim.”).

Defendants point to no evidence that Plaintiff fraudulently induced them into entering into the

contract. Defendants’ motion for summary judgment on the Counterclaim of unilateral mistake

is denied, and the Counterclaim is dismissed.

                               (2)     Mutual Mistake

       Defendants’ motion for summary judgment on the Counterclaim of mutual mistake is

denied. A mutual mistake occurs when “both parties to [a contract] shared the same erroneous

belief as to a material fact, and their acts did not in fact accomplish their mutual intent.” Allen v.

WestPoint-Pepperell, Inc., 945 F.2d 40, 46 (2d Cir. 1991) (construing New York law); accord

MV Realty PBC, LLC v. Innovatus Capital Partners, LLC, No. 18-3671, 2019 WL 7293868, at

*2 (2d Cir. Dec. 30, 2019) (summary order). “[A] petitioning party has to show in no uncertain

terms, not only that mistake . . . exists, but exactly what was really agreed upon between the

parties.” George Backer Mgmt. Corp. v. Acme Quilting Co., 385 N.E.2d 1062, 1066 (N.Y.

1978); accord Warberg Opportunistic Trading Fund, L.P., 973 N.Y.S.2d at 194. “[P]roof of

mutual mistake must be of the highest order, and must show clearly and beyond doubt that there



                                                  18
has been a [mutual] mistake.” Asset Mgmt. & Capital Co. v. Nugent, 925 N.Y.S.2d 653, 654 (2d

Dep’t 2011) (internal quotation marks and citations omitted); accord Weir v. Guardian Life Ins.

Co. of Am., 351 F. App'x 492, 493 (2d Cir. 2009) (summary order) (under New York law, “proof

of the variance between the meeting of the minds and its expression in the writing must be

clear.”)

           Defendants argue the following: it is undisputed that the Subscription Agreement

contained mistakes of fact as to the number of shares then in existence due to the reverse splits.

These reverse stock splits were announced in public SEC filings, which were incorporated into

the Subscription Agreement, and therefore Plaintiff was aware of the mistake of fact when he

signed the Subscription Agreement. Moreover, these reverse stock splits were necessary for

CleanTech to maintain its NASDAQ listing, which was a condition of the Share Exchange, see

Dkt. No. 249-4 at 2, and the Offering, see Dkt. No. 249-4 at Part 3. Therefore, Plaintiff and 6D

Global Technologies, Inc. mutually believed that the economic terms of the transaction

contemplated by the Subscription Agreement, including the number of shares underlying each

Unit, was based on the total number of shares outstanding.

           This argument is unpersuasive. Defendants assert that their intention was to modify the

conversion ratio in the Subscription Agreement in accordance with the reverse stock splits to

maintain the proportions identified in the Cap Table. Even accepting that was Defendants’

intent, they present no evidence that Plaintiff shared their intent. The only evidence of Plaintiff’s

intent is his testimony that, when he “invested the money in September 2014 . . . [he] knew

exactly how many shares [he] was getting”: 2,900,000, and Plaintiff’s statement to FINRA in

May 2015 that he “was clearly expecting to get the initial [6D Global Technologies, Inc.] shares

at 1:1 ratio at a price of $0.30/share.” The argument made in Defendants’ expert report that



                                                  19
Plaintiff, as a sophisticated investor, should have understood that this ratio would be adjusted to

account for the reverse stock splits is not sufficient to meet the high evidentiary standard

required for reformation where the contract includes no language linking the conversion rate to

the number of shares. George Backer Mgmt. Corp., 385 N.E.2d at 1066 (“[A] petitioning party

has to show in no uncertain terms, not only that mistake . . . exists, but exactly what was really

agreed upon between the parties.”). Without evidence of Plaintiff’s intent to agree exactly to the

terms put forward by Defendants, “the mistake of a single party as to a term of the contract does

not justify reformation under New York law.” AMEX Assurance Co. v. Caripides, 316 F.3d 154,

162 (2d Cir. 2003); see also Ortho-Clinical Diagnostics Bermuda Co. v. FCM, LLC, 739 F.

App'x 664, 668 (2d Cir. 2018) (summary order) (“[The party’s] allegations regarding its own

intentions are insufficient to establish that [the opposing party] too intended to assume and

knowingly undertook an unstated obligation . . .”). And while the Subscription Agreement

conversion ratio may not make good economic sense for Defendants in light of the reverse stock

splits, this alone is not sufficient for reformation. See George Backer Mgmt. Corp., 385 N.E.2d

at 1066 (“Reformation is not granted for the purpose of alleviating a hard or oppressive bargain,

but rather to restate the intended terms of an agreement when the writing that memorializes that

agreement is at variance with the intent of both parties.”); accord 159 MP Corp. v. Redbridge

Bedford, LLC, 71 N.Y.S.3d 87, 98 (2d Dep’t 2018) (“The fact that with the benefit of hindsight,

a party believes that it had agreed to an unfavorable contractual term, does not provide courts

with authority to rewrite the terms of a contract or to extricate parties from poor bargains.”),

aff'd, 128 N.E.3d 128 (2019).

       Defendants cite cases that are inapposite and relate to minor drafting errors where the

parties’ mutual intent was clear. See, e.g., True v. True, 882 N.Y.S.2d 261 (2009) (finding



                                                 20
reformation of a contract appropriate where the language of the contract provided that the parties

would split plaintiff’s stock awards “divided 50-50 in kind,” but where the parties had used an

inaccurate number of shares in their calculations); Baby Togs, Inc. v. Harold Trimming Co., 413

N.Y.S.2d 393, 394 (1st Dep’t 1979) (finding a triable issue of fact as to whether there was

mutual mistake where plaintiff made a scrivening error in drafting the contract after the parties

agreed to a certain price). The error in the Subscription Agreement is much more than a minor

drafting error; Defendants allege not only an error in the number of shares, but also ask the Court

to re-write the two separate clauses stating the conversion ratio. In these circumstances, reform

is improper. See Loewenson v. London Mkt. Companies, 351 F.3d 58, 62–63 (2d Cir. 2003)

(“Even though we might be willing to reform an agreement inadvertently based on an arithmetic

error, we do not believe that reformation is available for use of a methodology explicitly agreed

to by the parties, even though that methodology is flawed. In such circumstances, it cannot be

said that a flawless methodology was shown to have been intended by the parties.”); Rispler v.

Sol Spitz Co., 418 F. Supp. 2d 82, 90-91 (E.D.N.Y. 2005) (where the settlement agreement

required payment by defendants’ Plan to plaintiffs of an amount greater than the Plan’s assets

due to an unforeseen decline in the stock market, the court held that “[g]iven that the

methodology for calculating the settlement amount was clear, unambiguous and explicitly stated

on the record by defense counsel, who entered this agreement unconditionally and with full

knowledge of the stock markets potential impact, reformation is not available on the basis of

mutual mistake” (emphasis in original)), report and recommendation adopted in part, No. 04

Civ. 1323, 2005 WL 1285781 (E.D.N.Y. May 31, 2005). Defendants’ motion for summary

judgment as to the Counterclaim of mutual mistake is denied, and the Counterclaim is dismissed.




                                                21
               3.     Damages

       The parties’ cross-motions for summary judgment as to damages are denied. “Proof of

damages is an essential element of a claim for breach of contract under New York law.” Process

Am., Inc. v. Cynergy Holdings, LLC, 839 F.3d 125, 141 (2d Cir. 2016). “Under New York law,

damages for breach of contract should put the plaintiff in the same economic position he would

have occupied had the breaching party performed the contract.” Oscar Gruss & Son, Inc. v.

Hollander, 337 F.3d 186, 196 (2d Cir. 2003); accord LG Capital Funding, LLC v. CardioGenics

Holdings, Inc., 787 F. App’x 2, 3 (2d Cir. 2019) (summary order). Where “the breach involved

‘the deprivation of an item with a determinable market value, the market value at the time of the

breach is the measure of damages.’” Cole v. Macklowe, 882 N.Y.S.2d 417, 419 (1st Dep’t

2009); accord LG Capital Funding, LLC, 787 F. App'x at 3. “New York's damages rule is

precisely the same when the breach of contract is nondelivery of shares of stock.” Lucente v.

Int'l Bus. Machines Corp., 310 F.3d 243, 262 (2d Cir. 2002) (alteration omitted).

       “A non-breaching party is entitled, as a matter of law, to recover market value damages

to the extent that they can be proven with reasonable certainty.” Cynergy Holdings, LLC, 839

F.3d at 141 (quotation marks omitted); accord LG Capital Funding, LLC v. M Line Holdings,

Inc., No. 16 Civ. 06012, 2018 WL 3599731, at *10 (E.D.N.Y. July 27, 2018).

       “Certainty,” as it pertains to general damages, refers to the fact of damage, not the
       amount. For when it is certain that damages have been caused by a breach of
       contract, and the only uncertainty is as to their amount, there can rarely be good
       reason for refusing, on account of such uncertainty, any damages whatever for the
       breach. A person violating his contract should not be permitted entirely to escape
       liability because the amount of the damage which he has caused is uncertain.
Tractebel Energy Mktg., Inc. v. AEP Power Mktg., Inc., 487 F.3d 89, 110 (2d Cir. 2007)

(quotation marks omitted). “Where . . . the non-breaching party has proven the fact of damages

by a preponderance of the evidence, the burden of uncertainty as to the amount of damage is


                                                22
upon the wrongdoer.” Cynergy Holdings, LLC, 839 F.3d at 141 (quotation marks omitted).

“Doubts are generally resolved against the party in breach.” Id. “Therefore, a plaintiff need only

show a stable foundation for a reasonable estimate of the damages incurred as a result of the

breach. At that point, the burden of any uncertainty as to the amount of damages is on the

breaching party. Id. (citation and quotation marks omitted).

                      a)      Defendants’ Motion -- Fact of Damages

       Defendants argue that the breach of contract claim should be dismissed because Plaintiff

has not met his burden of showing reasonable certainty as to the fact of damages, based on

Defendants’ two expert reports. Defendants cite the report of their expert Paul Hinton (“Hinton

report”), which analyzes four but-for scenarios in which Plaintiff receives the additional shares

he was due in the Offering:

   •   In the first scenario, CleanTech does not undergo the reverse stock splits. In this but-for

       world, Defendants would therefore not have been listed on the NASDAQ Market as was

       required as a condition of the Offering, and the Offering would not have occurred. Since

       the Subscription Agreement provides that Plaintiff would be refunded his investment in

       the event of the failure of the contemplated transactions, and since Plaintiff in fact made a

       $70,000 profit, Plaintiff has suffered no damages.

   •   In the second scenario, all shareholders in 6D Global Technologies, Inc. are issued 6.9

       times the number of shares they were actually issued, essentially reversing the reverse

       stock splits. Per Hinton’s analysis, such an issuance would have diluted the value of the

       shares by 6.9, and accordingly the 2,900,000 shares Plaintiff would have received would

       have had same value as the 420,290 shares he actually received. Additionally, such a

       reversal of the reverse share splits would have triggered a failure of the contemplated


                                                23
       transactions for the same reason provided in the first scenario. In this scenario, Plaintiff

       therefore would have suffered no damages.

   •   In the third and fourth scenarios, either Plaintiff alone or Plaintiff and the other investors

       who participated in the Offering are issued 6.9 times the number of shares they were

       actually issued. In either event, the issuance of additional shares would have triggered

       the failure of the Offering because the resulting dilution (3% dilution if only Plaintiff

       were issued the additional shares, 17% dilution if all participants in the Offering were

       issued additional shares) would have reduced the proportion of 6D Global Technologies,

       Inc. stock held by Six Dimensions shareholders below the “approximately fifty percent”

       holding mandated as a condition of the Share Exchange. Even if the contemplated

       transactions proceeded regardless, such dilution -- in combination with the stock trading

       restrictions and limited liquidity of the stock – would have substantially decreased the

       stock value.

       Defendants’ arguments are unpersuasive. Defendants are essentially asserting an

impossibility defense by arguing that full performance under the Subscription Agreement was

precluded because it would have resulted in a breach of the Merger Agreement -- either by

increasing the total number of shares of 6D Global Technologies Inc. stock in existence such that

its shares would have been delisted by NASDAQ for breaching NASDAQ’s minimum value rule

(Scenarios 1 & 2), or by decreasing the percentage of the total number of 6D Technologies Inc.

shares paid to Six Dimensions shareholders following execution of the transactions below the

“approximately fifty percent” of total stock owed to them under the Merger Agreement

(Scenarios 3 & 4) -- precluding execution of any of the transactions, leading to a return of

Plaintiff’s investment. “[U]nder New York law, impossibility (which is treated synonymously



                                                 24
with impracticability) is a defense to a breach of contract action ‘only when . . . performance [is

rendered] objectively impossible . . . by an unanticipated event that could not have been foreseen

or guarded against in the contract.’” Axginc Corp. v. Plaza Automall, Ltd., 759 F. App'x 26, 29

(2d Cir. 2018) (summary order) (alteration in original) (quoting Kel Kim Corp. v. Cent. Mkts.,

Inc., 519 N.E.2d 295, 296 (N.Y. 1987)). But even if Defendants are correct and performance

under the Subscription Agreement was rendered impossible by the terms of the Merger

Agreement, 9 this defense is unavailable to Defendants because the terms of the Merger

Agreement were not unanticipated. See Ebert v. Holiday Inn, 628 F. App'x 21, 24 (2d Cir. 2015)

(summary order) (rejecting impossibility defense where, “even assuming performance was

rendered impossible, the [at-issue event] was a foreseeable risk”). “[I]f [the risk] was

foreseeable there should have been provision for it in the contract, and the absence of such a

provision gives rise to the inference that the risk was assumed.” United States v. Winstar Corp.,

518 U.S. 839, 905 (1996).

       Here, the Subscription Agreement is dated, and was executed, after the signed Merger

Agreement was published in an SEC filing, and therefore Defendants assumed the risk of

contracts that are fundamentally incompatible with each other and with Defendants’ decision to

engage in reverse stock splits. Defendants are in no position to argue that the breach caused no




9
  It is unclear from the record whether performance under the Subscription Agreement would
have breached the Merger Agreement; Defendants cite no evidence in support of their argument
that the dilution of share value caused by paying to Plaintiff the shares due to him under the
Subscription Agreement would have triggered a failure of the Offering and related transactions
beyond the assertion that the Merger Agreement was conditioned on Six Dimensions
stockholders receiving “approximately fifty percent (50%)” of CleanTech’s common stock in the
Share Exchange, see the Minot Report, Exhibit C, Ex. 10.1 at 2. But the word “approximately”
in this context is ambiguous and Defendants present no evidence as to what the signatories to the
Merger Agreement intended it to mean. Therefore it is unclear whether such a dilution would
indeed have triggered such a failure.
                                                 25
damages, having chosen to breach the Subscription Agreement (by paying to Plaintiff a number

of shares less than the number owed to him under the Subscription Agreement) rather than

breach the Merger Agreement (by paying to Six Dimensions shareholders a percentage of the

total shares in 6D Global Technologies Inc. less than the “approximately fifty percentage” owed

to them under the Merger Agreement), and now having presumably profited from that choice.

See Kolodin v. Valenti, 979 N.Y.S.2d 587, 591 (1st Dep’t 2014) (accepting assertion of

impossibility defense where performance under at-issue contract would have breached

subsequent stipulation because stipulation was unforeseeable and “not something that the parties

could have contracted around”).

       Defendants’ further argument that the value of the stock owed Plaintiff would be diluted

by the issuance of additional shares, the restricted nature of the stocks and the limited liquidity of

the stock is not sufficient alone to render the fact of damages uncertain. See, e.g., Fezzani v.

Dweck, 779 F. App'x 815, 817–18 (2d Cir. 2019) (summary order) (“To be sure, Plaintiffs’

evidence (or lack thereof) demonstrates potential holes in their theory of damages, but [to meet

their burden for summary judgment] Celotex requires Defendants to demonstrate ‘a complete

failure of proof concerning an essential element of Plaintiffs’ case’ sufficient to ‘necessarily

render all other facts immaterial.’ This they have not done. Celotex does not require Plaintiffs to

prove damages to survive summary judgment.” (citation and alterations omitted)) (citing Celotex

Corp. v. Catrett, 477 U.S. 317 (1986)); see also Tractabel Energy Mktg., Inc. v. AEP Power

Mktg., Inc., 487 F.3d 89, 110 (2d Cir. 2007) (noting that “[a] person violating his contract should

not be permitted entirely to escape liability because the amount of the damage which he has

caused is uncertain”). “Where . . . the non-breaching party has proven the fact of damages by a

preponderance of the evidence, the burden of uncertainty as to the amount of damage is upon the



                                                 26
wrongdoer.” Cynergy Holdings, LLC, 839 F.3d at 141 (quotation marks omitted). Defendants’

motion for summary judgment as to damages is denied.

                         b)    Defendants’ Motion -- Waiver of Damages 10

       Defendants assert the affirmative defense of waiver, specifically that Plaintiff is not

entitled to anything more than the 420,290 shares of 6D Global Technologies, Inc. that he

received. A genuine issue of material fact precludes summary judgment for Defendants on this

defense.

       “Waiver requires the voluntary and intentional abandonment of a known right which, but

for the waiver, would have been enforceable. Waiver may be established by affirmative conduct

or by failure to act so as to evince an intent not to claim a purported advantage.” Tom Rice

Buick-Pontiac v. Gen. Motors Corp., 551 F.3d 149, 157 (2d Cir. 2008) (quoting Gen. Motors

Acceptance Corp. v. Clifton-Fine Cent. Sch. Dist., 85 N.Y.2d 232, 236, 647 N.E.2d 1329

(1995)); accord Kortright Capital Partners LP v. Investcorp Inv. Advisers Ltd., 257 F. Supp. 3d

348, 359 (S.D.N.Y. 2017) (construing New York law).

       Defendants argue that Plaintiff waived his argument that he is entitled to more shares by

accepting the 420,290 shares of 6D Global Technologies, LLC stock, requesting that 6D Global

Technologies, Inc. lift the restrictions on the shares (which required Plaintiff to sign a hold

harmless agreement), and then selling his shares at a profit. But, based on the evidence in the

record, a reasonable jury could find that Plaintiff did not voluntarily and intentionally abandon a

known right to additional damages. Defendants’ Rule 56.1 Statement and Plaintiff’s response

include the following:



10
  Plaintiff does not move for summary judgment on Defendants’ remaining affirmative
defenses, and the defenses are not mentioned in the parties’ briefing. Accordingly, this opinion
does not address the remaining affirmative defenses.
                                                 27
       Statement: It is undisputed that, despite admittedly becoming aware in March or April of
       2015 of his number of 6D shares, Plaintiff did not promptly commence any legal action at
       that time to recover on his alleged “shortfall” of millions of shares, or correct the number
       of shares that all 6D investors received. Instead, Plaintiff continued to perform under the
       contract and initiated the process to lift the restrictions on the sale of his shares,
       ultimately selling them at a profit a few months later in August and September of 2015.

       Response: Denied. Immediately, Dr. Cottam started conversations with his
       Broker and Defendant’s company. Dr. Cottam immediately sought legal
       representation (a long pursuit and interviews with several lawyers) after he found
       out months later that he was lied to about his broker’s firm filing their own federal
       case against Defendants, and his brokerage obtaining legal representation for him.
Plaintiffs’ assertions are supported by his deposition testimony, in which he further described a

series of communications following his discovery of the breach with his broker, his broker’s

legal counsel and various attorneys. In addition, Plaintiff filed a complaint with FINRA in May

2015, as evidenced by exhibits to Defendants’ motion. Based on this evidence, a reasonable jury

could conclude that Plaintiff did not waive his claim to damages. See Nick’s Garage, Inc., 875 at

113 (“A genuine issue of material fact exists if ‘the evidence is such that a reasonable jury could

return a verdict for the nonmoving party.’”).

                       c)      Plaintiff’s Motion -- Damages

       Plaintiff asserts, without reliance on expert reports, 11 that he should be granted summary

judgment on the breach of contract claim with an award of $22,382,236.50, based on the value of

the stock on March 30, 2015, diluted by 17%, 12 plus interest, less his profits. Plaintiff’s

methodology is incorrect as a matter of law as the correct measure of damages is calculated from

the date of breach, with an adjustment of value to correct for any restrictions on the stock, any


11
   Defendants argue that Plaintiff’s failure to submit an expert report addressing damages is
sufficient by itself to preclude damages, but the cases they cite in support of this assertion are
inapposite as they exclusively address damages in securities fraud cases.
12
   Plaintiff essentially adopts some, but not all, of the Hinton Report’s fourth scenario analysis,
and argues that there would be a 17% dilution in share value after Defendants issued the roughly
15.1 million shares necessary for Defendants to perform under all the Subscription Agreements
signed for the Offering.
                                                 28
dilution in value and the stock’s liquidity.

       First, “the market value at the time of the breach is the measure of damages.” Cole, 882

N.Y.S.2d at 419 (emphasis added). The share price on September 29, 2019 at close of business

was $8.30. The share price on March 30, 2015 is irrelevant to the analysis. See Lucente v. IBM

Corp., 310 F.3d 243, 262 (2d Cir. 2002) (noting that “New York courts are clear that breach of

contract damages are to be measured from the date of the breach,” and commenting that

“[a]lthough [prior cases applying this rule] dealt with stock that was not restricted, we have

found no New York cases suggesting that a different rule would apply to restricted stock”);

accord Sharma v. Skaarup Ship Mgmt. Corp., 916 F.2d 820, 825 (2d Cir. 1990); Adler v. Solar

Power, Inc., No. 16 Civ. 1635, 2018 WL 1626162, at *8 (S.D.N.Y. Mar. 30, 2018); Jamil v.

Solar Power Inc., 230 F. Supp. 3d 271, 275 (S.D.N.Y.), aff'd sub nom. Jamil v. SPI Energy Co.,

713 F. App'x 42 (2d Cir. 2017), as amended (Nov. 29, 2017).

       Second, the evidence in the record is insufficient to calculate accurately the value of the

stock on the date of the breach, and some of that evidence is disputed. The parties seem to agree

that the stock was restricted at the time of breach, which would require some adjustment to its

value. See Simon v. Electrospace Corp., 269 N.E.2d 21, 27 (N.Y. 1971) (“If restricted, then the

market value would have to be discounted in some way.”); accord Jamil, 230 F. Supp. 3d at 275

(“The general rule is that the market price of a security should be discounted to reflect the

decrease in value, if any, due to a restriction on its transferability.”). The parties also dispute the

stock’s liquidity and its impact on the share value.13 The lack of evidence as to these two factors



13
   Plaintiff asserts in his memorandum of law, without support, that “[t]he liquidity of the market
was such that [Plaintiff] could have easily sold his shares. As it was, over 5.76 million shares
sold after his shares should have become unrestricted. . . . Indeed, over 2.35 million shares sold
in ONE DAY during the four month period after this.” The Hinton Report states that the shares
were thinly traded and, in a liquidity analysis in Appendix C to the Hinton Report that assumes
                                                  29
precludes granting Plaintiff summary judgment as to his specific request for damages. See Adler,

2018 WL 1626162, at *8 (denying summary judgment as to damages where “the nature of the

restrictions on alienability of the stock represents a fact sufficient to allow a rational jury to infer

. . . that the value of the stock at the time it was to be granted in accordance with the

Employment Agreement, was diminished); Coventry Enterprises LLC v. Sanomedics Int'l

Holdings, Inc., 191 F. Supp. 3d 312, 321–22 (S.D.N.Y. 2016) (denying in part plaintiff’s motion

for summary judgment and ordering additional discovery where “the measure of damages must

correctly value the withheld convertible notes as of the date of breach [and the] valuation must

account for the attendant restrictions on conversion and liquidation”); Waxman v. Envipco

Pickup & Processing Servs., Inc., No. 02 Civ. 10132 , 2006 WL 1788964, at *3 (S.D.N.Y. June

28, 2006) (“[T]he precise discount that applies in any particular case, including this one, depends

on the facts of that case, including expert testimony on the question of the proper discount

amount . . . . For that reason, the Court cannot now say what the proper discount amount should

be . . . [T]hat question is for the jury at trial after a review of all the relevant evidence.”).

Plaintiff’s motion for summary judgment as to damages on the breach of contract claim is

denied.14




only Plaintiff received the additional shares owed pursuant to the 1:1 conversion ratio and that he
tried to sell his shares as quickly as possible, argues that the average sale price of his shares
would have been $1.05. Defendants do not provide analysis for how the liquidity of the market
would have affected the share value had all thirty-four investors in the Offering received shares
at a 1:1 conversion ratio.
14
   Plaintiff requests that the Court “assess punitive damages as well at a factor of X 90” on the
final page of his Reply. Punitive damages are unavailable on a New York breach of contract
claim. Soviero v. Carroll Grp. Int'l, Inc., 813 N.Y.S.2d 49, 50 (1st Dep’t 2006) (“[P]unitive
damages . . . are not recoverable for ordinary breach of contract.”).
                                                    30
       B.      Claims Against Tejune Kang

       Defendants’ motion for summary judgment as to the claims against Tejune Kang is

granted. First, Plaintiff fails to address in his opposition Defendants’ argument that Mr. Kang is

entitled to summary judgment. In this Circuit, “in the case of a counseled party, a court may,

when appropriate, infer from a party’s partial opposition [to summary judgment] that relevant

claims or defenses that are not defended have been abandoned.” 15 Jackson v. Fed. Express., 766

F.3d 189, 198 (2d Cir. 2014); accord Kovaco v. Rockbestos-Surprenant Cable Corp., 834 F.3d

128, 143 (2d Cir. 2016) (claims deemed abandoned where plaintiff “fail[ed] to argue that they

should survive [defendant’s] motion for summary judgment” while arguing against the motion as

to his other claims); City of New York v. Blue Rage, Inc., No. 17 Civ. 3480, 2020 WL 423432, at

*13 (E.D.N.Y. Jan. 27, 2020) (deeming abandoned defenses and counterclaim where defendants

failed to respond to plaintiff’s arguments) (citing cases). That Plaintiff opposed Defendants’

argument in his reply brief is irrelevant as arguments raised for the first time in a reply brief are

waived. See Fisher v. Kanas, 487 F. Supp. 2d 270, 278 (E.D.N.Y. 2007), aff'd, 288 F. App'x 721

(2d Cir. 2008) (citing ABN AMRO VERZEKERINGEN BV v. Geologistics Ams., Inc., 485 F.3d

85, 97 n.12 (2d Cir.2007)); accord Mateo v. Bristow, No. 12 Civ. 5052, 2013 WL 3863865, at *8

(S.D.N.Y. July 16, 2013) (citing cases).

       In any event, Defendants’ motion for summary judgment as to claims against Mr. Kang is

also granted on the merits. The parties appear to agree that Mr. Kang signed the Subscription

Agreement on behalf of 6D Acquisitions, Inc. as its Chief Executive Officer. “[A]n individual

who signs a corporate contract and indicates the name of the corporation and the nature of his



15
  Plaintiff’s counsel withdrew before Plaintiff filed his reply in support of his own motion for
summary judgment, but Plaintiff was counseled at the time of filing his opposition to
Defendants’ motion.
                                                  31
representative capacity on the contract is generally not subject to personal liability.” Metro.

Switch Bd. Co. v. Amici Assocs., Inc., 799 N.Y.S.2d 531, 531 (2d Dep’t 2005) (granting

summary judgment to individual defendants because “they executed subject agreement solely in

their capacities as corporate officers, without any intent to become personally liable to perform

thereunder, and agreement clearly stated that it was entered into between plaintiff and

corporation”); accord Maranga v. McDonald & T. Corp., 8 A.D.3d 351, 352, 777 N.Y.S.2d 732

(2d Dep’t 2004) (“Where a principal of a corporation expressly signs a contract in his or her

capacity as an officer of the corporation, unless he or she purports to personally bind him or

herself, he or she will not be held personally liable under the contract.”). Plaintiff cites no

evidence that Mr. Kang intended to subject himself to personal liability when he signed the

Subscription Agreement as CEO of 6D Acquisitions.

       Plaintiff argues in his Reply that the corporate veil should be pierced as to Mr. Kang

based on his “constructive fraud.” But under New York law,

       [g]enerally . . . piercing the corporate veil requires a showing that: (1) the owners
       exercised complete domination of the corporation in respect to the transaction
       attacked; and (2) that such domination was used to commit a fraud or wrong
       against the plaintiff which resulted in plaintiff's injury

Cortlandt St. Recovery Corp. v. Bonderman, 96 N.E.3d 191, 203 (N.Y. 2018); accord Levine as

trustee of Marvin H. Schein Descendants' Tr. v. Brown, No. 15 Civ. 1738, 2020 WL 550653, at

*2 (S.D.N.Y. Feb. 4, 2020) (construing New York law). Plaintiff cites no evidence -- disputed or

otherwise -- that Mr. Kang exercised complete domination of 6D Acquisitions with respect to the

Subscription Agreement, and therefore Defendants’ motion for summary judgment as to the

claims against Mr. Kang is granted.




                                                  32
       C.      Securities Fraud

       Defendants’ motion for summary judgment as to Plaintiff’s claimed violation of Section

10(b) of the Exchange Act, 15 U.S.C. § 78j(b), and Rule 10b-5 is granted.

       A Rule 10(b)–5 action requires the following elements: (1) a material
       misrepresentation or omission; (2) scienter, that is, a wrongful state of mind; (3) a
       connection with the purchase or sale of a security; (4) reliance, often referred to in
       cases involving public securities markets as transaction causation; (5) economic
       loss; and (6) ‘loss causation,’ i.e., a causal connection between the material
       misrepresentation and the loss.”
Dalberth v. Xerox Corp., 766 F.3d 172, 182 (2d Cir. 2014) (citing Dura Pharm., Inc. v. Broudo,

544 U.S. 336, 341-42 (2005)). Plaintiff cites no evidence of a fraudulent misrepresentation or

omission, or of scienter.

       Despite various conclusory allegations of deceptive conduct, Plaintiff’s actual damages

arise from Defendants’ breach of the Subscription Agreement, and Plaintiff makes no arguments

otherwise. Defendant’s breach of contract, however, is not appropriately resolved under federal

securities law. See Kramer v. Time Warner, Inc., 937 F.2d 767, 776 (2d Cir. 1991) (observing

that a plaintiff “may not transform [a] state law breach of contract or fiduciary duty action into a

fraud claim under the federal securities laws”); Alfandary v. Nikko Asset Mgt., Co., Ltd., 17 Civ.

5137, 2019 WL 4747994, at *6 (S.D.N.Y. Sept. 30, 2019) (dismissing securities fraud claim

because “[w]hether or not Defendants violated their contractual obligations, however, is not a

question suited for resolution under federal securities law”); Drexel Burnham Lambert Inc. v.

Saxony Heights Realty Assocs., 777 F. Supp. 228, 235 (S.D.N.Y. 1991) (dismissing

securities fraud claim where it was merely a “contract dispute dressed up in the language of

fraud”). Plaintiff’s securities fraud claim is accordingly dismissed. 16



16
  The Court retains jurisdiction over the breach of contract claim under 28 U.S. § 1332 due to
the diversity of the parties and the amount in controversy.
                                                 33
IV.    CONCLUSION

       For the reasons herein, the parties’ cross motions for summary judgment are each

GRANTED in part and DENIED in part. With respect to all claims against Tejune Kang,

summary judgment is granted, and he is dismissed as a party to the action. With respect to the

securities fraud claim, summary judgment is granted to Defendants. With respect to the breach

of contract claim, summary judgment is granted to Plaintiff on the issue of liability against the

remaining Defendants, but denied to all parties on the issue of damages and Defendants’

affirmative defense of waiver. Defendants’ Counterclaims are dismissed. Defendants’ motion

for default judgment is denied, and Defendants’ request for oral argument is denied as moot.

       The Clerk of Court is respectfully directed to close the motions at Docket Nos. 248, 257

and 268.

Dated: March 30, 2020
       New York, New York




                                                34
